DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-20 are pending. Claims 6, 7, and 17 have been withdrawn from consideration. Claims 1-5, 8-16, and 18-20, will be examined.  Claims 1 and 12 are independent claims. This Final Office action is in response to the “Amended Claims” dated 09/22/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 09/22/2022,with respect to claims 1-5, 8-16, and 18-20, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  
Regarding Objection to Drawings, the applicant’s response has been fully considered and is persuasive. Therefore, the Objection to Drawings is withdrawn.
Regarding Rejections under 35 U.S.C. 112(b), the amended claims have been fully considered and are persuasive. Therefore, the Rejections under 35 U.S.C. 112(b) are withdrawn.
Regarding Rejections under 35 U.S.C. 103, and the remarks, “Simmons does not describe that an encoding data structure encodes the DEID,” the Examiner respectfully disagrees. Prior art Simmons discloses two distinct data element structures as sub-views, “relational data and geophysical,” (paragraph [0006]). Furthermore, the “sub-views depict the data element indicia, relationships, and categorization of the data elements,” (paragraph [0009]). In addition, “all of the sub-views, (wherein the sub-views are interpreted each as a data element), may be maintained in alignment based on data element identifiers (DEID's) that are uniquely assigned to each data element,” (paragraph [0007]), and “the DEID may be assigned at the time the data element is created, and may uniquely identify the corresponding data element throughout the knowledge discovery system 100.” The “discovery system 100” of Figure 1 discloses “processor 112” which is interpreted as creating “encoding data structure”. Furthermore, “the data element database 122 (204, 404, 604) may each be associated with a unique data element identifier (DEID),” and “ the DEID may also be present in the geographic database 120 (206, 414, 616) to associate the data elements with geographically related information, (paragraph [0029], see also at least FIG. 6). The Simmons Figure 6 discloses unique data element identifiers (DEID) with individual numbers, and universal identifiers (UID) with individual numbers, and these DEID and UID with individual numbers are interpreted as unique codes and therefore, each data structure is encoded. 
It remains the Offices stance that the cited prior art anticipates or renders obvious the claimed subject matter. 
It is the Office’s stance that the applicant remarks and arguments have been considered and the rejections remain.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 11-13, 15, 16, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over SIMMONS et al., US 20080115082, herein further known as Simmons, in view of SUN, US 20140269643, herein further known as Sun.
	Regarding claim 1, Simmons discloses a method comprising: receiving a first category (paragraphs [0006], data element, [0121], [0129], DEID data element) encoding data structure (paragraphs, [0020], see also at least FIG. 1, [0129] DEID data element) encoding (paragraph [0007]), DEID assigned, and paragraph [0139], encoded) map version (paragraph [0035]) agnostic identifiers (at least paragraphs [0029], and [0036]) of traversable map elements (TMEs) (paragraph [0024], roads, bridges…) within a zone of interest (paragraph [0126]) and associated with (paragraph [0029]) a first category (paragraph [0006, data element), the first category (paragraph [0006], data element) encoding data structure (paragraphs, [0020], see also at least FIG. 1, [0129] DEID data element) provided by a network apparatus (paragraphs [0019], network 106, [0030], network interface 126) the first category (paragraphs [0006], data element, [0121], [0129], DEID data element) encoding data structure (paragraphs, [0020], see also at least FIG. 1, [0129] DEID data element) received by (paragraph [0020]), memory (paragraph [0020]) storing a mobile version of digital map (paragraphs [0024], and [0088]), and a communication interface (paragraph [0019-0020]); determining, a second category (paragraph [0006], geophysical view, [0074], geophysical based modeling) associated with each of one or more TMEs (paragraph [0024]) within the zone of interest (paragraph [0126]) based at least in part on whether the TME (paragraph [0024]) satisfies the first category encoding data structure (paragraph [0122]); and performing at least one navigation function (paragraph [0051], travel) based at least in part on the second category (paragraph [0006, geophysical view, [0074], geophysical based modeling).
However, Simmons does not explicitly state received by a mobile apparatus the structure is a probabilistic data structure configured to not provide false negatives.
The method of Sun teaches received by a mobile apparatus (paragraphs [0010], [0017-0018]) the structure is a probabilistic data structure (paragraph [0019]) configured to not provide false negatives (paragraph [0019]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including data structure received by a mobile apparatus the structure is a probabilistic data structure configured to not provide false negatives as taught by Sun.
One would be motivated to modify Simmons in view of  Sun for the reasons stated in Sun paragraph [0004], a more robust method of receiving, at a first logic unit, a set of network identification addresses for a plurality of wireless access points (AP) associated with at least one geofence; generating filter coefficients based on the received set of network identification addresses.  Furthermore, more robust methods do not rapidly drain the battery of a mobile device.
Additionally, the claimed invention is merely a combination of known elements of navigation and navigation devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Simmons and Sun disclose all elements of claim 1 above.
Simmons discloses further the first category (paragraphs [0006], data element, [0121], [0129], DEID data element) encoding data structure (paragraphs, [0020] processor, see also at least FIG. 1, [0129] DEID data element) is provided as part of an array (paragraph [0145]) of category encoding data structures (paragraphs, [0020] processor, see also at least FIG. 1, [0129] DEID data element), each category encoding data structure (paragraphs, [0020] processor, see also at least FIG. 1, [0129] DEID data element) corresponding to one of a plurality of categories (paragraphs [0122-0124]).
Regarding claim 4, the combination of Simmons and Sun disclose all elements of claim 1 above.
Simmons discloses further generating a request (paragraphs [0038-0040]) for categorical information (paragraph [0127]), the request (paragraphs [0038-0040]) comprising an indication of the zone of interest (paragraph [0126]); and providing the request (paragraphs [0038-0040]) for categorical information  (paragraph [0127]) such that a network apparatus receive at least a portion of the request (paragraphs [0038-0040]) and provides the first category encoding data structure responsive (paragraphs [0038-0040]) thereto.
Regarding claim 5, the combination of Simmons and Sun disclose all elements of claim 2 above.
Simmons discloses further determining the second category (paragraph [0006], geophysical view, [0074], geophysical based modeling) comprises: accessing map data (paragraph [0028]) of the digital map corresponding to the TME (paragraph [0024]); generating a map version agnostic identifier (at least paragraphs [0029], and [0036]) for the TME based on the accessed map data (paragraph [0024], [0028]); coding (paragraph [0139], encoded) the map version agnostic identifier (at least paragraphs [0029], and [0036]) using at least one coding function (paragraph [0007]), DEID assigned, and paragraph [0139], encoded) to generate at least one coded (paragraph [0007]), DEID assigned, and paragraph [0139], encoded, connection paths or path length parameters) map version agnostic identifier (at least paragraphs [0029], and [0036]); identifying a second category (paragraph [0006], geophysical view, [0074], geophysical based modeling) encoding data structure (paragraph [0139], encoded, connection paths or path length parameters) of the array (paragraph [0145]) of encoding data structures (paragraphs, [0020] processor, see also at least FIG. 1, [0129] DEID data element, and paragraph [0139], encoded, connection paths or path length parameters), wherein the at least one coded map version agnostic identifier (at least paragraphs [0029], and [0036]) satisfies the second category (paragraph [0006], geophysical view, [0074], geophysical based modeling) encoding data structure; and determining the category (paragraph [0127]) corresponding to the particular category (paragraph [0127]) encoding data structure (paragraph [0139], encoded, connection paths or path length parameters).
Regarding claim 8, the combination of Simmons and Sun disclose all elements of claim 1 above.
Simmons discloses further the first category (paragraphs [0006], data element, [0121], [0129], DEID data element) encoding data structure (paragraph [0139], encoded, connection paths or path length parameters) is received via a persistent connection established between the network apparatus (paragraph [0020], server, network, "coupled," "connected," or "interconnected").
However, Simmons does not explicitly state the mobile apparatus.
The method of Sun teaches the mobile apparatus (paragraphs [0010], [0017-0018]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including a mobile apparatus as taught by Sun.
One would be motivated to modify Simmons in view of  Sun for the reasons stated in Sun paragraph [0004], a more robust method of receiving, at a first logic unit, a set of network identification addresses for a plurality of wireless access points (AP) associated with at least one geofence; generating filter coefficients based on the received set of network identification addresses.  Furthermore, more robust methods do not rapidly drain the battery of a mobile device.
Additionally, the claimed invention is merely a combination of known elements of navigation and navigation devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, the combination of Simmons and Sun disclose all elements of claim 1 above.
Simmons discloses further performing the at least one navigation function (paragraph [0051], travel) comprises: generating a visualization of the second category (paragraphs [0006-0009]) ; and providing the visualization (paragraphs [0006-0009]) via a user interface (paragraph [0019]).
However, Simmons does not explicitly state the mobile apparatus.
The method of Sun teaches the mobile apparatus (paragraphs [0010], [0017-0018]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including a mobile apparatus as taught by Sun.
One would be motivated to modify Simmons in view of  Sun for the reasons stated in Sun paragraph [0004], a more robust method of receiving, at a first logic unit, a set of network identification addresses for a plurality of wireless access points (AP) associated with at least one geofence; generating filter coefficients based on the received set of network identification addresses.  Furthermore, more robust methods do not rapidly drain the battery of a mobile device.
Additionally, the claimed invention is merely a combination of known elements of navigation and navigation devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the methods in claim 1. The apparatus taught/disclosed in claim 12 can clearly perform the methods of claim 1. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Regarding claim 13, all limitations have been examined with respect to the methods in claim 2. The apparatus taught/disclosed in claim 13 can clearly perform the methods of claim 2. Therefore, claim 13 is rejected under the same rationale as claim 2 above.
Regarding claim 15, all limitations have been examined with respect to the methods in claim 4. The apparatus taught/disclosed in claim 15 can clearly perform the methods of claim 4. Therefore, claim 15 is rejected under the same rationale as claim 4 above.
Regarding claim 16, all limitations have been examined with respect to the methods in claim 5. The apparatus taught/disclosed in claim 16 can clearly perform the methods of claim 5. Therefore, claim 16 is rejected under the same rationale as claim 5 above.
Regarding claim 18, all limitations have been examined with respect to the methods in claim 8. The apparatus taught/disclosed in claim 18 can clearly perform the methods of claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simmons and Sun, in view of KOUKOUMIDIS et al., US 20140266800, herein further known as Koukoumidis.
Regarding claim 3, the combination of Simmons and Sun disclose all elements of claim 2 above.
However Simmons does not explicitly state each of the plurality of categories corresponds to a probability of finding parking along one of the TMEs.
The method of Koukoumidis teaches each of the plurality of categories corresponds to a probability of finding parking along one of the TMEs (paragraph [0049]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including the plurality of categories corresponds to a probability of finding parking along a TME as taught by Koukoumidis.
One would be motivated to modify Simmons in view of  Koukoumidis for the reasons stated in Koukoumidis paragraph [0004], a more robust method and architecture which guides drivers to parking locations where the drivers are likely to find parking spots.  Furthermore, the more robust method and architecture utilizes crowd-sourcing parking availability statistics from geolocation.
Additionally, the claimed invention is merely a combination of known elements of navigation, and search for parking, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, all limitations have been examined with respect to the methods in claim 3. The apparatus taught/disclosed in claim 14 can clearly perform the methods of claim 3. Therefore, claim 14 is rejected under the same rationale as claim 3 above.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simmons and Sun, in view of GRAMENOS et al., US 10726310, herein further known as Gramenos.
Regarding claim 9, the combination of Simmons and Sun disclose all elements of claim 8 above.
Simmons discloses further receiving via the persistent connection (paragraph [0020], server, network, "coupled," "connected," or "interconnected"), a first encoding data structure (paragraphs, [0020], see also at least FIG. 1, [0129] DEID data element) of TMEs (paragraph [0024], roads, bridges…) determined to be in the first category (paragraphs [0006], data element, [0121], [0129], DEID data element); determining an category (paragraph [0127]) for each of the one or more TMEs (paragraph [0024], roads, bridges…) within the zone of interest (paragraph [0126])  based at least in part on the first encoding (paragraph [0139], encoded) data structure (paragraph [0129]); and performing the at least one navigation function (paragraph [0051], travel) based at least in part on the category (paragraph [0127]) for each of the one or more TMEs (paragraph [0024], roads, bridges…).
However, Simmons does not explicitly state a refresh rate and a first update that provides an incremental update.
The method of Gramenos teaches a refresh rate and a first update that provides an incremental update (column 21, lines 32-38).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including a refresh rate and a first update that provides an incremental update as taught by Gramenos.
One would be motivated to modify Simmons in view of  Gramenos for the reasons stated in Gramenos column 1, lines 25-35, a more robust system implemented with flexibility and adaptability to account for increased spatial-mobility within a deployment zone.
Additionally, the claimed invention is merely a combination of known elements of assisted and autonomous driving, and car-sharing strategies for implementing deployment zone definition, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, all limitations have been examined with respect to the methods in claim 9. The apparatus taught/disclosed in claim 19 can clearly perform the methods of claim 9. Therefore, claim 19 is rejected under the same rationale as claim 9 above.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simmons, Sun, and Gramenos in view of SNAPP, US 20030172064, herein further known as Snapp.
Regarding claim 10, the combination of Simmons and Sun disclose all elements of claim 9 above.
Simmons discloses encoding data structure (paragraph [0129]) is received as part of an array (paragraph [0145]) encoding data structures (paragraphs, [0020] processor, see also at least FIG. 1, [0129] DEID data element, and paragraph [0139], encoded, connection paths or path length parameters), and wherein, when one of the one or more TMEs (paragraph [0006], plurality, [0035-0036]) within the zone of interest (paragraph [0126]) encoding (paragraph [0139], encoded) data structures (paragraph [0129]) of the array (paragraph [0145]) of encoding (paragraph [0139], encoded) data structures (paragraph [0129]).
Furthermore, Gramenos teaches the first update (column 21, lines 32-38)
However, Simmons does not explicitly state data structure does not satisfy any of update, the second category associated with the  one of the one or more TMEs within the zone of interest is not changed.
The method of Snapp teaches the data structure does not satisfy any of update, the second category associated with the  one of the one or more TMEs within the zone of interest is not changed (paragraph [0011-0012]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including data structure does not satisfy any of update, the second category associated with the  one of the one or more TMEs within the zone of interest is not changed as taught by Snapp.
One would be motivated to modify Simmons in view of  Snapp for the reasons stated in Snapp paragraph [0006], updating and correcting address databases, that permits a coding engine to take into account recent address-related changes that are not contained in the reference database.
Additionally, the claimed invention is merely a combination of known elements of updating information contained in a first database, by reference to information contained in a second database, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, all limitations have been examined with respect to the methods in claim 10. The apparatus taught/disclosed in claim 20 can clearly perform the methods of claim 10. Therefore, claim 20 is rejected under the same rationale as claim 10 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669